DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
The Notice of Allowance mailed 04/25/2022 contained an error of acknowledging a claim to foreign priority though the applicants have not made a foreign priority claim. Consequently, the Notice of Allowance mailed 04/25/2022 is withdrawn, and this new Office Action replaces the previous Office action mailed 04/25/2022.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been amended as follows:
Claim 1
Line 7, “form a paraxylene-rich product stream and a second paraxylene-lean stream; wherein a 
Line 10, “isomerizing at least a portion of the second paraxylene-lean stream to form an isomerate”

Claim 7
Line 7, “form a paraxylene-rich product stream and a second paraxylene-lean stream; wherein a 

Reasons for Allowance 
Applicant amended claim 1 (and claim 7) to include the process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons comprising the features of “wherein the first paraxylene-rich stream comprises less than 75 wt% paraxylene;” and “wherein the ratio of the total mass of the first paraxylene-rich stream to the total mass of the paraxylene-rich product stream is less than [[6]] 4 (3);”.
Applicants’ argument that the instant invention as amended is non-obvious over cited prior art Doyle et al. (WO 02/04391 A1), because the cited document fails to disclose a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons including the feature of “separating a C8-rich aromatic hydrocarbon mixture in a pressure swing adsorption zone to form a first paraxylene-rich stream and a first paraxylene-lean stream, wherein the first paraxylene-rich stream comprises less than 75 wt% paraxylene” in conjunction with the feature of “separating at least a portion of the first paraxylene-rich stream in a crystallization zone to form a paraxylene-rich product stream and a second paraxylene-lean stream; wherein the ratio of the total mass of the first paraxylene-rich stream to the total mass of the paraxylene-rich product stream is less than 4” (Remarks, pages 4-7, filed 03/01/2022), is considered persuasive. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1, 3-7 and 9-12.  The concept of a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons, the process comprising: 
separating a C8-rich aromatic hydrocarbon mixture in a pressure swing adsorption zone to form a first paraxylene-rich stream and a first paraxylene-lean stream, wherein the first paraxylene-rich stream comprises less than 75 wt% paraxylene; 
separating at least a portion of the first paraxylene-rich stream in a crystallization zone to form a paraxylene-rich product stream and a second paraxylene-lean stream; wherein the ratio of the total mass of the first paraxylene-rich stream to the total mass of the paraxylene-rich product stream is less than 4 (or 3); and 
isomerizing at least a portion of second paraxylene-lean stream to form an isomerate having a paraxylene concentration greater than the paraxylene concentration of the second paraxylene-lean stream; wherein at least a portion of the isomerate is used to form said C8-rich aromatic hydrocarbon mixture, is considered novel. 
The closest prior art to Doyle et al. (WO 02/04391 A1) disclose a process for the recovery of a paraxylene product from a mixture of C8 aromatic hydrocarbons (Abstract), the process comprising (see the embodiment in Fig. 12 and description in page 37, lines 9-13; page 41, lines 23-35): (i) separating a C8-rich aromatic hydrocarbon mixture (45b, Fig. 12) in a pressure swing adsorption zone (44b, Fig. 12) to form a first paraxylene-rich stream (46b, Fig. 12) and a first paraxylene-lean stream (48b, Fig. 12); (ii) separating at least a portion of the first paraxylene-rich stream (46b, Fig. 12) in a crystallization zone (41b, Fig. 12) to form a paraxylene-rich product stream (47b, Fig. 1) and a second paraxylene-lean stream (48b, Fig. 1); and (iii) isomerizing at least a portion of second paraxylene-lean stream (48b, Fig. 12) in an isomerization reaction zone (42b, Fig. 1) to form an isomerate having a paraxylene concentration greater than the paraxylene concentration of the second paraxylene-lean stream (49b, Fig. 12); wherein at least a portion of the isomerate (49b, Fig 12) is used to form said C8-rich aromatic hydrocarbon mixture (45b, Fig. 12) by sending the isomerate (49b, Fig. 12) to fractionation zone (40b, Fig. 12) and eventually obtaining the C8-rich aromatic hydrocarbon mixture (45b, Fig. 12) from the fractionation zone (40b, Fig. 12).  But Doyle does not disclose “the first paraxylene-rich stream comprises less than 75 wt% paraxylene” in conjunction with “the ratio of the total mass of the first paraxylene-rich stream (46b, Fig. 12) to the total mass of the paraxylene-rich product stream (47b, Fig. 1) is less than 4 (or 3, or 2)” as recited in claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772